Citation Nr: 1308430	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  07-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

In a June 2009 decision, the Board denied the claims of entitlement to service connection for hearing loss and tinnitus.  The Veteran appealed the denial of those issues to the United States Court of Appeals for Veterans Claims.  Based on a March 2010 Joint Motion for Remand, in March 2010 the Court remanded the June 2009 Board decision for development in compliance with the March 2010 Joint Motion.  The claims were then remanded by the Board in August 2010 and December 2010 for additional development.  

In May 2011, the Board again denied the claims of entitlement to service connection for hearing loss and tinnitus.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims.  Based on a January 2012 Joint Motion for Remand, in January 2012 the Court remanded the May 2011 Board decision for development in compliance with the January 2012 Joint Motion.  In August 2012, the Board remanded the claims for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A  bilateral hearing loss disability was not manifested in service or within the Veteran's first post service year; and the only medical opinions to address the etiology of the Veteran's bilateral hearing loss weigh against the claim.

2.  Tinnitus was not manifested in service or within the first post service year, and the only medical opinions to address the etiology of the Veteran's tinnitus weigh against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2006, December 2010, and in August 2012.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board notes that it appears that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC). The Board is aware that in cases such as this, where the Veteran's service records are lost or destroyed, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In a September 2006 letter, the Veteran was informed that his complete service medical records were unavailable.  The Veteran has had an opportunity to submit any records in his possession.  In an August 2012 letter, the Veteran was requested to: identify all healthcare providers, VA and non-VA, who have seen him for hearing loss or tinnitus; provide the employment audiological examinations conducted by AT&T between 1956 and 1988; and to complete and return VA form 21-4142 for authorization and consent to release information for each health care provider, noting that his previous VA form 21-4142 did not contain all the information required to obtain outstanding records.  In September 2012, the Veteran responded with a completed VA form 21-4142 for East Tennessee Ear, Nose and Throat and those records were obtained and associated with the claims file in November 2012.  In addition, in a September 2012 letter, the Veteran stated that he had hearing tests with his prior employer, Western Electric, however, AT&T acquired Western Electric and those hearing test records no longer existed.  The Veteran did not return a VA form 21-4142 for authorization and consent for VA to attempt to obtain any hearing tests from AT&T. 

In February 2013, the Veteran's attorney provided the Veteran's supplemental statement of the case notice response indicating that he had no other information or evidence to submit.  The Board finds that there is no evidence that any additional pertinent treatment records exist requiring VA assistance and the Veteran has not identified any additional available records that could substantiate his claims.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

In addition, VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran asserts that he developed hearing loss and tinnitus due to hazardous noise exposure while serving in the Army, his Military Occupational Specialty (MOS) was Infantryman.  He described routinely being exposed to noise from M-1, 30-Caliber Machine Guns, anti-tank guns, motor fire, and tanks firing during his training for the Korean Conflict. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss or tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 3.307, 3.309(a) (2012). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

The only available service medical record is the Veteran's April 1955 separation examination, which shows a result of 15/15 on a spoken voice hearing testing and no abnormalities with the Veteran's sinuses, ears, or drums.  The Veteran's service separation form shows that he was assigned to an infantry unit. 

After service, an audiological evaluation of the Veteran's hearing in May 1995 revealed hearing loss bilaterally, with 100 percent word recognition in the right and left ear.  A September 1997 private medical report recorded a finding of bilateral hearing loss.  The clinician diagnosed the right ear with sensorineural hearing loss at 90 decibels with a speech recognition of 92 percent in the right ear.  There was also both sensorineural and conductive hearing loss at 105 decibels and speech recognition of 100 percent in the left ear.

A March 2003 private audiology record shows an assessment of left non-traumatic perforated tympanic membrane and left ear mixed conductive and sensorineural hearing loss, along with right sensorineural hearing loss.  The clinician noted right ear sensorineural hearing loss, presbycusis type, or age-related condition, and conductive hearing loss with a scarred tympanic membrane on the right and a perforated tympanic membrane on the left.  The etiology of the conductive hearing loss was not reported.  It was noted that the Veteran had been using hearing aids for eight years and had a history of right ear surgery.  The Veteran also reported slight and infrequent dizziness.

On private audiological examination in October 2010, a clinician diagnosed moderate to severe mixed hearing loss, bilaterally.  The Veteran reported no ear problems prior to service.  He denied any hearing loss or drainage while he was in service.  The Veteran related onset of hearing loss and drainage from the ears two years after service discharge.  He stated that in the 1970s he sought treatment for perforated eardrums.  His right ear drum was repaired. 

On VA audiological examination in October 2010, the Veteran reported excessive noise exposure during service.  He denied in-service trauma to the ears or treatment for ear infections in service.  The Veteran denied a current complaint of tinnitus and he could not recall his most recent episode.  The Veteran related onset of chronic ear infections in both ears two years after service, at which time he was treated for a ruptured eardrum.  Following an evaluation of the Veteran's hearing, the examiner diagnosed bilateral mixed hearing loss.  The examiner opined that hearing loss and tinnitus, which the examiner associated with the hearing loss, were less likely than not caused by or the result of military noise exposure.  The examiner noted that the Veteran, who was an excellent historian, reported onset of hearing problems two years post-military service, and subsequently underwent tympanoplasty in the right ear in the 1980s due to a ruptured eardrum.  The examiner explained that a history of a ruptured eardrum, post-service, was not consistent with a history of in-service noise exposure, as opposed to physical trauma to the ear or active middle ear pathology such as otitis media with effusion.  Accordingly, based on the fact that the Veteran exhibited mixed hearing loss and his reported treatment history, it was more likely than not that the Veteran's hearing loss was due to active middle ear pathology and not military noise exposure.  However, the examiner added that an opinion regarding the etiology of the Veteran's hearing loss was outside the scope of practice of an audiologist, such as herself. 

In a January 2011 examination report, a different VA examiner, following an interview of the Veteran and a review of the claims file, opined that hearing loss and tinnitus were less likely than not caused by or the result of military noise exposure.  The examiner noted the Veteran's history of noise exposure in service and right tympanoplasty after service, with audiometric findings of right ear moderate to profound missed hearing loss, and severe to profound mixed hearing loss in the left ear.  The examiner explained that there was no evidence of active ear disease in service or for more than one year after discharge from service.  The examiner concluded that the medical etiology of the Veteran's hearing loss was due to active middle ear pathology and not military noise exposure. 

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore, the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service separation form shows that he was assigned to an infantry unit during the Korean Conflict.  His personal and lay statements show that he was an infantryman and spent a considerable amount of time around M-1s, 30-caliber machine guns, anti-tank guns, motors, and tanks firing.  That is credible evidence of potential acoustic trauma in a noisy environment.  Hensley v. Brown, 5 Vet. App. 155 (1993).  His assertions of suffering intense noise exposure during service may provide satisfactory lay evidence of service incurrence of hearing loss and tinnitus, even though there is no official record of such injury in service, because his service medical records are not available.  Thus, the Board finds that the Veteran was likely exposed to acoustic trauma in service.  However, the evidence still must show a relationship between any current hearing loss or tinnitus and the Veteran's service. 

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  In addition, there are various types of hearing loss and the Veteran is not qualified to diagnose a type of hearing loss or its etiology.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The evidence shows that the Veteran currently has diagnosis of hearing loss that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (20102.  As tinnitus is a condition where lay observation has been found to be competent to establish the presence of the disability, the Veteran is competent to declare that he has tinnitus. Charles v. Principi, 16 Vet. App. 370 (2002).  Having determined that the Veteran was as likely as not exposed to acoustic trauma in service and that he currently has diagnoses of tinnitus and bilateral hearing loss for VA disability purposes, the remaining question before the Board is whether there is nexus between the currently diagnosed tinnitus and hearing loss and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

While the Veteran attributes his hearing loss and tinnitus to in-service excessive noise exposure, it does not necessarily follow that there is a relationship between his current bilateral hearing loss and tinnitus, and service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The only available service medical record is the Veteran's April 1955 separation examination, which shows a result of 15/15 on a spoken voice hearing testing and no abnormalities with the Veteran's sinuses, ears, or drums.  The Board observes that the whispered and spoken voice hearing tests are not necessarily sufficiently sensitive to rule out the presence of a high frequency impairment.  Godfrey v. Brown, 8 Vet. App. 113 (1995) (whispered voice test cannot detect hearing loss with anywhere near the precision of an audiogram).  Therefore, the findings of normal hearing upon separation from service are of limited probative value to the analysis of these claims, particularly in light of the fact that the Veteran's complete service medical records are not in the claims file.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, there is no evidence contemporaneous with service from any other source to affirmatively show that bilateral hearing loss or tinnitus was present during service or within one year following separation from service.  Nor does the evidence of record show that there were any complaints, diagnoses, or treatment for hearing loss or tinnitus within one year after the Veteran's separation from service.  Thus the Board finds that chronicity of hearing loss and tinnitus in service are not established in this case.  38 C.F.R. § 3.303(b) (2012). 

To the extent that the Veteran claims continuity of symptomatology of decreased hearing and ringing in his ears after the in-service excessive noise exposure and after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After service, private treatment records initially document hearing loss in 1995. Examination findings in September 1997 showed right ear with sensorineural hearing loss, and sensorineural and conductive hearing loss in the left ear.  As the initial documentation of bilateral hearing loss of the sensorineural type was well beyond the one-year presumptive period for manifestation of hearing loss as a chronic disease, the Board finds that service connection cannot be established for hearing loss or tinnitus on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Additionally, in view of the lengthy period without evidence of treatment for hearing loss or tinnitus, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, while in his application for VA benefits and in a November 2010 statement the Veteran reported onset of hearing problems in service, that account is contradicted by the Veteran's reported medical treatment history on private and VA audiological evaluations in October 2010.  Specifically, on private audiological examination in October 2010, the Veteran denied any hearing loss or drainage while he was in service.  The Veteran related onset of hearing loss and drainage from the ears two years after service discharge.  Similarly, on VA audiological examination in October 2010, the Veteran denied in-service trauma to the ears and stated that he was not treated for ear infections in service.  The examiner noted that the Veteran, who was an excellent historian, reported seeking treatment for hearing problems two years after military service when he started suffering from chronic ear infections in both ears. 

The Board has weighed the various statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claims for benefits to be of lesser probative value.  Because the recollections have varied, the Board finds they are of limited probative value to establish a date of onset of symptomatology.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because they contradicted his statements made in connection with audiological evaluations in October 2010.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements. 

The Board notes that the absence of in-service evidence of hearing loss or tinnitus is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385 and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In this case, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence. Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2012). 

On the question of a medical nexus or causation, the VA examiner in January 2011 determined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to in-service noise exposure.  The VA opinion was based on the examiner's interview of the Veteran and a thorough and detailed review of the medical evidence of record, to include private and VA audiological evaluations in October 2010.  The Board notes that the VA examiner noted the Veteran's medical history which was positive for noise exposure in service, and discussed the Veteran's report of onset of symptoms of hearing problems two years after service, which was consistent with the recorded medical history in October 2010.  The examiner explained that there was no evidence of active ear disease in service or for more than one year after discharge from service.  The examiner concluded that the medical etiology of the Veteran's hearing loss was due to active middle ear pathology and not military noise exposure.  A rationale was provided for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). 

Similarly, the VA examiner in October 2010 opined that hearing loss and tinnitus were less likely than not caused by or the result of military noise exposure. The examiner explained that the Veteran's medical history of hearing problems two years after discharge from service, with a history of a ruptured eardrum, was not consistent with a history of in-service noise exposure, as opposed to physical trauma to the ear or active middle ear pathology such as otitis media with effusion. Accordingly, based on the fact that the Veteran exhibited mixed hearing loss and his reported treatment history, it was more likely than not that the Veteran's hearing loss was due to post-service active middle ear pathology and not military noise exposure.  The Board finds that the medical opinions of the October 2010 and January 2011 VA audiologists are competent due to the education and training received as audiologists.  That competent medical evidence is uncontroverted by any contrary competent medical opinion and opposes, rather than supports, the claims. 

Significantly, neither the Veteran nor his attorney has presented or identified any contrary medical opinion that supports the claims for service connection for bilateral hearing loss and tinnitus.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In balancing the lay opinions of the Veteran and his family members against the medical opinion of the VA audiologists, the Board finds that the lay opinions are less probative.  Specifically, the Veteran's lay opinions have lesser value to prove an association or link between tinnitus and bilateral hearing loss, first diagnosed after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which neither the Veteran nor his spouse have been shown to have.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board finds that the opinions of the VA audiologists, who have the specialized education and training, are more probative and persuasive.  Therefore, the Board finds that the opinions of the VA audiologists outweigh the lay opinion of the Veteran and his spouse. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for tinnitus and bilateral hearing loss, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


